Exhibit 10.104

POSTPONEMENT AGREEMENT

This Postponement Agreement (this “Agreement”), dated as of April 25, 2006, is
entered into by and between PATH 1 NETWORK TECHNOLOGIES INC., a Delaware
corporation (the “Company”), and LAURUS MASTER FUND, LTD., a Cayman Islands
company (“Laurus”), for the purpose of amending the terms of (i) the Securities
Purchase Agreement, dated as of December 6, 2005, by and between the Company and
Laurus (as amended, modified and/or supplemented from time to time, the
“Securities Purchase Agreement”), (ii) the Secured Convertible Term Note, dated
as of December 6, 2005 (as amended, modified and/or supplemented from time to
time, the “Term Note” and, together with the Securities Purchase Agreement and
the other Related Agreements referred to therein, the “Loan Documents”) issued
by the Company pursuant to the Securities Purchase Agreement. Capitalized terms
used herein without definition shall have the meanings ascribed to such terms in
the Securities Purchase Agreement.

WHEREAS, on December 6, 2005, the Company completed a secured lending
transaction with Laurus wherein the Company was the recipient of Two Million One
Hundred Thousand Dollars ($2,100,000); and

WHEREAS, the Company seeks to postpone its payment of certain payments to become
due in the future under the Note and Laurus has agreed to postpone such certain
payments on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Laurus and the Company hereby agree that payment by the Company of the
principal portion of the Monthly Amount due on the first business day of each of
April 2006, May 2006, June 2006, July 2006, and August 2006 (collectively, the
“Postponement Period”) shall be postponed to, and repaid to Laurus on, the
Maturity Date; provided that, the interest portion of all Monthly Amounts due
during and after the Postponement Period shall be required to be paid as
otherwise set forth in the Note.

2. The amendments and waivers set forth herein shall be effective as of the date
first above written (the “Effective Date”) on the date when each of the Company
and Laurus shall have executed and the Company shall have delivered to Laurus
its respective counterpart to this Agreement.

3. Except as specifically set forth in this Agreement, there are no other
amendments, modifications or waivers to the Loan Documents, and all of the other
forms, terms and provisions of the Loan Documents remain in full force and
effect.

4. The Company hereby represents and warrants to Laurus that (i) no Event of
Default exists on the date hereof, (ii) on the date hereof, all representations,
warranties and covenants made by the Company in connection with the Loan
Documents are true, correct and complete



--------------------------------------------------------------------------------

and (iii) on the date hereof, all of the Company’s and its Subsidiaries’
covenant requirements have been met.

5. From and after the Effective Date, all references in the Loan Documents to
the Term Note shall be deemed to be references to the Term Note as modified
hereby.

6. The Company understands that the Company has an affirmative obligation to
make prompt public disclosure of material agreements and material amendments to
such agreements. It is the Company’s determination that neither this Agreement
nor the terms and provisions of this Agreement, (collectively, the
“Information”) are material for the purposes of SEC Rule 10b-5. The Company has
had an opportunity to consult with counsel concerning this determination. The
Company hereby agrees that Laurus shall not be in violation of any duty to the
Company or its shareholders, nor shall Laurus be deemed to be misappropriating
any information of the Company, if Laurus sells shares of common stock of the
Company, or otherwise engages in transactions with respect to securities of the
Company, while in possession of the Information. The Company hereby agrees to
file an 8-K, completed as appropriate, with the Securities and Exchange
Commission disclosing the terms and conditions set forth in this Agreement as
soon as practicable, but no later than the fourth (4th) business day following
the date hereof.

7. This Agreement shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and Laurus has caused this Postponment
Agreement related to the Loan Documents to be signed in its name effective as of
the date first above written.

 

PATH 1 NETWORK TECHNOLOGIES INC.

By:

      

Name:

 

Title:

LAURUS MASTER FUND, LTD.

By:

      

Name:

 

Title: